Order filed July 19, 2018




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

     NO. 14-18-00374-CR (trial court cause number D-1-DC-16-100359)
     NO. 14-18-00375-CR (trial court cause number D-1-DC-16-100360)
     NO. 14-18-00376-CR (trial court cause number D-1-DC-16-100361)
     NO. 14-18-00377-CR (trial court cause number D-1-DC-16-100362)
     NO. 14-18-00378-CR (trial court cause number D-1-DC-16-100363)
     NO. 14-18-00379-CR (trial court cause number D-1-DC-16-301894)
     NO. 14-18-00380-CR (trial court cause number D-1-DC-16-301895)
                                 ____________

                            CRAIG JUBY, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 427th District Court
                          Travis County, Texas

                                  ORDER

      The reporter’s record in these appeals were due June 18, 2018. We did not
receive the record or a request for an extension of time to file the record.
Accordingly, on June 19, 2018, we ordered the official court reporter, Nicole
Edwards, to file the reporter’s record by July 5, 2018. Neither the record nor a
request for an extension of time to file the record has been filed.

      Accordingly, we order the official court reporter, Nicole Edwards, to file the
reporter’s record by August 3, 2018. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). If Edwards does not timely file the record, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.

                                    PER CURIAM